Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 August 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. 
Contrary to applicant’s arguments that Beier et al. (2004/0046860; “Beier-2004”) and Mattes et al. (2016/0279707; “Mattes”) are non-analogous art, Remarks, p. 9, it would have been obvious to one of ordinary skill in the art at the time of filing to that Mattes’ 3D printing art and Beier’s 2D printing art share and build upon common technological bases, for example:
“Both use microcontrollers to interact with the host computer, the moving mechanical parts, and the print media.”
“Both have motors to move the paper and ink head, or the tray and extruder.”
“Both sense when motors have moved mechanical parts to their limits.”
“Both sense the presence or absence of the printing media, whether ink, toner, or plastic.”
“Both need to control and monitor the heat used to spray the ink, fuse the toner, or melt the plastic.”
Stringham, Gary, 3D vs. 2D Printing: Similarities in Technical Details, 2014, available at https://www.garystringham.com/3d-vs-2d-printing-similarities-technical-details/ (“ 3D printing is the process of making an object out of some material, often plastic. 2D printing, or just simply, printing, is the process of putting an image on paper. They appear to be two different processes. Internally, however, the technical workings behind both types of printing have some strong similarities.”).
Contrary to applicant’s arguments that the examiner does not provide any rationale or practical reason for combining Beier and Mattes, Remarks, pp. 12-13, and that Beier in view of Mattes is an improper combination, Remarks, p. 13, the Final Rejection mailed 28 April 2022 notes that Beier’s concern with melting and transfer of solid ink, Beier-2004, par. [0055], intersects with Meier’s concern with manipulating individual lasers or arrays of lasers to control “providing heat” to working surfaces. Mattes, pars. [0033]-[0034]. Cf. Stringham (“Both need to control and monitor the heat used to spray the ink, fuse the toner, or melt the plastic.”).
Contrary to applicant’s arguments that Mattes teaches away from 2D printers, Remarks, p. 13, it would have been obvious to one of ordinary skill in the art at the time of filing that Mattes’ statement that “[Mattes’] invention does not refer to 2D printing such as printing of documents,” Mattes, par. [0001], merely previews the metes and bound of the printing technologies recited in Mattes’ claims. Cf., Stringham (“ 3D printing is the process of making an object out of some material, often plastic. 2D printing, or just simply, printing, is the process of putting an image on paper. They appear to be two different processes. Internally, however, the technical workings behind both types of printing have some strong similarities.”).
Finally regarding applicant’s assertion that “a dot is dimensionless,” Remarks, p. 14, it would have been obvious to one of ordinary skill in the art at the time of filing that the dimensions of printed “dots” can measured. Lee, fig. 1d and Abstract. 
Consequently, applicant’s arguments are not persuasive over prior art combinations applied in the instant Office action’s rejection of claims 1 and 3-19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-10, 14, and 16-18
Claims 1, 3-4, 7-10, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beier et al. (2004/0046860; “Beier-2004”) in view of Mattes et al. (2016/0279707; “Mattes”) and further in view of Boucart et al. (6,487,230; “Boucart”).
Regarding claim 1, Beier-2004 discloses in figure 4, and related text, a printing system comprising: a writing module having light sources 42; a (transfer) member 10 having an imaging surface configured to carry a layer of particles of radiation modifiable material 44, the member and the writing module being movable relative to each other. Beier-2004, par. [0009] (“The laser module may move relative to the laser printing system ( scanning) and/or the object may move relative to the laser printing system. … It may be preferred that only the object is moved.”).
[0055] FIG. 4 is a schematic diagram to illustrate an embodiment of the method according to the present invention for printing an image on a printing substrate, the number of portions of fluid printing ink being produced by melting solid printing ink, which is located on the printing-ink carrier and exhibits delayed solidification, on a dot-by-dot or pixel-by-pixel basis. Shown is a section perpendicular to the direction of rotation of a printing-ink carrier. Printing-ink carrier 10 has a layer of solid printing ink 40, preferably homogenous and smooth. The printing ink is capable of being melted, softened or liquefied and solidifies in a delayed manner or with a delay (temperature hysteresis of the phase transition or temperature hysteresis of viscosity). A light source 42 of a row of VCSEL bars (not shown in this diagram) essentially parallel to the axis of rotation of printing-ink carrier 10 selectively and controllably emits laser light 44 which impinges on solid printing-ink 40. The light sources are located outside printing-ink carrier 10. Melted portions 46 of fluid printing ink are selectively and controllably produced by the thermal action of laser light 44. A pattern is produced. Due to the temperature hysteresis of the phase transition, melted portions 46 still remain liquid while the fluid printing ink already cools on the way to printing nip 414. In printing nip 414, a printing substrate 410 is pressed against the printing ink through interaction of printing-ink carrier 10 with an impression cylinder 412. In printing nip 414, portions 46 of fluid printing ink can be partially or completely transferred to printing substrate 410. Provision is made for a regeneration device 416 which makes it possible to restore a homogeneous layer of solid printing ink 40. The quantity of transferred ink lost at spots that were melted is compensated for and the surface is smoothed. In this manner, a cyclic process of imaging and regeneration is created, since solid printing ink 40 can be imaged again. The described printing method is variable and digital.
Beier-2004, par. [0055].

    PNG
    media_image1.png
    293
    364
    media_image1.png
    Greyscale


Beier-2004, Figure 4.


Further regarding claim 1, while Beier-2004 discloses “The laser printing system may be enabled to illuminate the full width of the object moving perpendicular to the width of the object by means of one, two, three, four or more laser modules;” Beier-2004, par. [0009]; Beier-2004 does not explicitly disclose:
the writing module comprising a plurality of integrated electronic modules each having an array having a plurality of individually controllable light sources; 
the plurality of spots from the respective plurality of light sources being spaced from one another in a direction transverse to the direction of movement between the writing module and the imaging surface. 
However, Mattes discloses in figures 5 and 6 a plurality of integrated electronic modules (associated with optical element 170) each having an array 110 having a plurality of individually controllable light sources; the plurality of spots 170 from the respective plurality of light sources being spaced from one another in a direction transverse to the direction of movement 270 between the writing module and the imaging surface. 

    PNG
    media_image2.png
    428
    419
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    429
    446
    media_image3.png
    Greyscale


Mattes, Figures 5 and 6.


[0011] The laser module or laser modules of the laser printing system preferably comprises three, four or a multitude of laser arrays. A single laser array may be imaged to one pixel in the working plane. The pixels may be adjacent to each other such that a part of the emitted optical power of one laser array overlaps with the optical power emitted by another laser array. It may even be that two three or more laser arrays may be mapped to the same pixel in the working plane. The optical element may comprise an array of micro-optical elements which may image, for example, laser light of two, for example, adjacent arrays of the laser module to one pixel in the working plane. Two or more arrays may in this case be imaged to one pixel. Alternatively or in addition it may be that laser light emitted by different laser arrays may illuminate the same part of a surface of an object at different times. The latter means that light of a first array may illuminate a defined surface of the object at a time t.sub.1 and light of a second array may illuminate the defined surface of the object at a time t.sub.2 later than t.sub.1 wherein the object was moved relative to the laser module(s). Furthermore, the printing system may comprise laser modules with different working planes. The latter may be done by placing laser modules at different heights relative to a reference surface and/or by providing different optical elements. Different working planes may be advantageous for three dimensional printing. Alternatively or in addition it may be that the laser module(s) can be moved with respect to the reference surface being parallel to the working planes being always at a defined distance with respect to the laser modules. 
[0033] A laser module may be configured to illuminate at least 2, more preferably 4, 8, 16, 32, 64 or more pixels using a single optical element associated with the laser module. 
[0034] The optical element associated with a laser module may have an outer contour obtained from a circular or rotationally symmetrical contour which is truncated on two opposing sides and wherein the opposing sides are aligned with respect to each other along an axis which is preferably oriented in a direction perpendicular to the direction of movement. By means of this a compact design of an illumination unit comprising a plurality of modules which are staggered in the direction of movement can be achieved. 
[0035] A control device may be provided which controls the semiconductor lasers individually or the laser array in such a manner that a semiconductor laser or a laser array which is not used for illuminating is used for providing heat to the working plane. 
[0036] The semiconductor laser or a laser array which is not used for illuminating may be operated with a lower power than a semiconductor laser or a laser array which is used for illuminating. 
[0037] At least two semiconductor lasers of one laser array or at least two sub-groups of semiconductor lasers of one laser array may be individually addressable such that an output power of the laser array is controllable by switching off one or more semiconductor lasers or one or more sub-groups of semiconductor lasers. This allows to perform various functions with the respective laser array, such as to use a laser array for heating without melting or sintering of the building material or to provide a required intensity in the case of overlap laser light sources.
[0089] FIG. 5 shows a principal sketch of a first arrangement of laser modules of the laser printing system 100. The laser modules comprise staggered or cascaded arrangements of laser arrays 110 as shown in FIG. 4 and an optical element 170. The optical element 170 images all laser arrays 110 of the respective laser modules to the working plane 180 of the laser printing system 100. The optical element 170 defines the total size Y of the laser module wherein the width of the arrangement of laser arrays 110 of the respective laser module defines the printing width y of one laser module. The laser modules are arranged in columns parallel to each other wherein each column is shifted such that a continuous area can be illuminated in the working plane 180 if the object moves in direction 250 relative to the laser modules. The printing area can thus be adapted to the size of the object in the working plane independent on the size Y and printing width y of the single laser module. The number of columns needed in order to continuously illuminate an object moving in the working plane 180 depends on the size Y and printing width y of the laser modules. The laser modules within one column are separated by at least by a distance Y such that at least N=Y/y columns are needed. The cascaded optical elements 170 may be fabricated as a single piece e.g. by glass molding. Alternatively, a lens array may be assembled from individual lenses by active or passive alignment. 
[0090] FIG. 6 shows a principal sketch of a second arrangement of laser modules of the laser printing system. The arrangement is quite similar to the arrangement discussed with respect to FIG. 5. The laser arrays 110 of the laser modules are slanted (rotated around their center) with respect to a direction perpendicular to the direction of movement 250 of the object relative to the laser modules. This enables integrated intensity profiles with smooth slopes as shown in FIGS. 7 and 8, which may also overlap with the adjacent pixels, to improve the homogeneity of the total intensity distribution, especially if the pixels are slightly misaligned with respect to each other. 
Mattes, pars. [0011], [0033]-[0037], and [0089]-[0090].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Beier-2004 (in light of Mattes’ teachings) to disclose:
the writing module comprising a plurality of integrated electronic modules (associated with optical elements 170) each having an array 110 having a plurality of individually controllable light sources; Mattes, figs. 5 and 6, and par. [0034] (“an illumination unit comprising a plurality of modules which are staggered in the direction of movement”);
the plurality of spots from the respective plurality of light sources being spaced from one another in a direction transverse to the direction of movement between the writing module and the imaging surface; Mattes, figs. 5 and 6, and par. [0033] (“A laser module may be configured to illuminate at least 2, more preferably 4, 8, 16, 32, 64 or more pixels using a single optical element associated with the laser module”);
because the resulting configuration would facilitate adapting the illumination area independent of the size Y and printing width y of the single laser module. Mattes, par. [0089].
Further regarding claim 1, Beier-2004 in view of Mattes does not explicitly disclose that each controllable light source comprises a cascade of at least two Vertical-Cavity Surface-Emitting Laser (VCSEL) light-emitting semiconductor junctions connected in series with one another and disposed to emit light along a common axis so as to direct a single beam onto a single spot on the imaging surface.
However, Boucart discloses a layered VCSEL structure having in which light is emitted perpendicular to top and bottom mirrors 12 and 14, active layers 16 and 18, and tunnel junction 20. Boucart, col. 5, l. 53 – col. 6, l. 44.

    PNG
    media_image4.png
    342
    286
    media_image4.png
    Greyscale


Boucart, Figure 1A.


In one embodiment, illustrated in FIGS. 1(a) and 1(b), the vertical cavity structure is a VCSEL 10. VCSEL 10 is a layered structure with top and bottom mirrors 12 and 14. Light is emitted in a vertical direction that is perpendicular to the planes of the layers. Top and bottom mirrors 12 and 14 are preferably DBR's. The use of DBR's allows to obtain very high reflectivities (>99.5%). 
First and second active layers 16 and 18 are positioned between top and bottom mirrors 12 and 14. Examples of suitable materials for first and second active layers 16 and 18 include but are not limited to InGaAsP, InAlGaAs, InGaAs and the like. At least one tunnel junction 20 and a first oxide layer 22 are each positioned between top and bottom mirrors 12 and 14. Tunnel junction 22 can have a width in the range of 5 nm-500 nm. Oxide layer 22 can a thickness of less than 0.5 .mu.m. Also included is a substrate 24. Substrate 24 can be made of a variety of materials including but not limited to InP, GaAs and the like. In FIG. 1(a), first oxide layer 22 is positioned between top mirror 12 and first active layer 16. In FIG. 1(b), first oxide layer 22 is positioned between bottom mirror 14 and second active layer 18. Oxide layer 22 is located in a p type material. There are two main advantages depending on the position of tunnel junction 20. When positioned between two active regions tunnel junction 20 increases the gain. When positioned on top of an active region tunnel junction 20 allows low intracavity access resistance and use of low loss mirrors by either using n-doped DBR (for vertical injection) or undoped DBR (intracavity contact) which have less free carrier losses than p-type DBRs. 
Top mirror 12 can be partially oxidized. Oxidation of top mirror 12 creates a large refractive index difference between adjacent layers. This index difference can drastically increase the stop bandwidth of top mirror 12, and therefore relax the growth accuracy for top mirror 12. The high-contrast, oxidized top mirror 12 reduces the diffraction loss and eliminates the free-carrier-absorption loss. 
When top mirror 12 is oxidized, the thickness of high Al-content layers is calculated by taking into account the refractive index and thickness change resulted from the oxidation process. The oxidized part of top mirror 12 is undoped to eliminate free-carrier absorption loss. Oxidation of top mirror 12 can be done in conjunction with the oxidation of the confinement layer. The oxidation process can be conducted in a water-saturated nitrogen ambient, at a temperature between 350.degree. C. to 450.degree. C. 
Top and bottom mirrors 12 and 14, as well as the active regions can be grown in the same epitaxial process. This procedure allows full-wafer growth and processing, and therefore significantly reduces the cost of fabricating long-wavelength VCSELs. The lattice relaxed portion of VCSEL 10 can also be grown by a separate epitaxial growth process. When using the molecular beam epitaxy method, the growth temperature for top mirror 12 is preferably less than 500.degree. C. The lattice relaxed mirror can incorporate a tunnel junction. At least one layer of VCSEL 10 can be grown while the substrate 24 is held stationary and the other layers are grown while substrate 24 is rotated.
Boucart, col. 5, l. 53 – col. 6, l. 44.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Beier-2004 in view of Mattes such that each controllable light source comprises a cascade of at least two Vertical-Cavity Surface-Emitting Laser (VCSEL) light-emitting semiconductor junctions connected in series with one another and disposed to emit light along a common axis so as to direct a single beam onto a single spot on the imaging surface because the resulting configuration would provide efficient, sensitivity, and tunable light sources which cascade multiple pn junctions with a single power source. Boucart, col. 3, l. 50 – col. 4, 12.
Regarding claims 3-4, 7-10, and 14, Beier-2004 in view of Mattes and further in view of Boucart, as applied in the rejection of claim 1, discloses moving surfaces onto which melted/softened dot-like materials are transferred by pressing, the melted (or softened) dots having been heated by dual-stacked-VCSELs which are electronically driven to produce a common beam which is directed by optical elements. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Beier-2004 in view of Mattes and further in view of Boucart, as applied in the rejection of claim 1, to comprise
3. The printing system of claim 1, wherein the member is an endless transfer member, movable cyclically through a coating station at which the imaging surface is coated with the particles of the radiation modifiable material, and a transfer station at which only radiation modifiable material residing at spots on the imaging surface irradiated by the writing module and modified thereby, transfer from the imaging surface to a substrate. Beier-2004, fig. 4 and par. [0055];
4. The printing system of claim 3, wherein the imaging surface is disposed on a first side of the transfer member and the light beams of the writing module are directed onto a second side of the transfer member, opposite the first side. Beier-2004, fig. 5.
7. The printing system of claim 1, wherein the intensity of each light beam is controllable and is capable of adopting at least three different levels of intensity. Mattes, figs. 5 and 6 and pars. [0011], [0033]-[0037], and [0089]-[0090]; and Boucart, fig. 1A and col. 5, l. 53 – col. 6, l. 44. Mattes, pars. [0011] (“two three or more laser arrays may be mapped to the same pixel in the working plane”) and [0037] (“At least two semiconductor lasers of one laser array or at least two sub-groups of semiconductor lasers of one laser array may be individually addressable such that an output power of the laser array is controllable by switching off one or more semiconductor lasers or one or more sub-groups of semiconductor lasers. This allows to perform various functions with the respective laser array, such as to use a laser array for heating without melting or sintering of the building material or to provide a required intensity in the case of overlap laser light sources.”).
8. The printing system of claim 1, wherein said light sources emit energy at a total power density greater than 20 MW/m.sup.2. Mattes, figs. 5 and 6 and pars. [0011], [0033]-[0037], and [0089]-[0090]; and Boucart, fig. 1A and col. 5, l. 53 – col. 6, l. 44. Beier-2004, par. [0011] (“If only a small amount of time is available for each energy input, the energy must be coupled in rapidly, which requires a high power density of the laser light source. The risk of damage to optical components increases, but also the possibility of an unwanted modification of involved materials, such as the printing ink itself. The high power density must be modulated very rapidly. For a page width of 34 cm, 600 dpi, and a printing speed of 1 m/s, over 200 MHz are required.”). Mattes, pars. [0011] (“two three or more laser arrays may be mapped to the same pixel in the working plane”) and [0037] (“At least two semiconductor lasers of one laser array or at least two sub-groups of semiconductor lasers of one laser array may be individually addressable such that an output power of the laser array is controllable by switching off one or more semiconductor lasers or one or more sub-groups of semiconductor lasers. This allows to perform various functions with the respective laser array, such as to use a laser array for heating without melting or sintering of the building material or to provide a required intensity in the case of overlap laser light sources.”).
9. The printing system of claim 1, wherein each light source is capable of activation and deactivation at a switching rate in excess of 20 kHz. Mattes, figs. 5 and 6 and pars. [0011], [0033]-[0037], and [0089]-[0090]; and Boucart, fig. 1A and col. 5, l. 53 – col. 6, l. 44. Beier-2004, par. [0011] (“If only a small amount of time is available for each energy input, the energy must be coupled in rapidly, which requires a high power density of the laser light source. The risk of damage to optical components increases, but also the possibility of an unwanted modification of involved materials, such as the printing ink itself. The high power density must be modulated very rapidly. For a page width of 34 cm, 600 dpi, and a printing speed of 1 m/s, over 200 MHz are required.”). Mattes, pars. [0011] (“two three or more laser arrays may be mapped to the same pixel in the working plane”) and [0037] (“At least two semiconductor lasers of one laser array or at least two sub-groups of semiconductor lasers of one laser array may be individually addressable such that an output power of the laser array is controllable by switching off one or more semiconductor lasers or one or more sub-groups of semiconductor lasers. This allows to perform various functions with the respective laser array, such as to use a laser array for heating without melting or sintering of the building material or to provide a required intensity in the case of overlap laser light sources.”).
10. The printing system of claim 1, wherein said light sources on each integrated electronic module are arranged in an array having rows and columns. Mattes, figs. 5 and 6 and pars. [0011], [0033]-[0037], and [0089]-[0090];
14. The printing system of claim 1, further comprising an optical system for focusing the light beams emitted by the light sources onto the imaging surface. Mattes, figs. 5 and 6 and pars. [0011], [0033]-[0037], and [0089]-[0090];
because the resulting configurations would facilitate adapting the illumination area independent of the size Y and printing width y of the single laser module, Mattes, par. [0089], and would provide efficient, sensitivity, and tunable light sources which cascade multiple pn junctions with a single power source. Boucart, col. 3, l. 50 – col. 4, 12.
Regarding claim 16, Beier-2004 in view of Mattes and further in view of Boucart, as applied in the rejection of claim 1, discloses moving surfaces onto which melted/softened dot-like materials are transferred by pressing, the melted (or softened) dots having been heated by dual-stacked-VCSELs which are electronically driven to produce a common beam which is directed by optical elements.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Beier-2004 in view of Mattes and further in view of Boucart, as applied in the rejection of claim 1, to comprise – as recited in claim 16 -- a printing method for selectively modifying particles of a radiation modifiable material coating an imaging surface of a member, Beier-2004, fig. 4 and par. [0055]; the method comprising: a) moving the member relatively to a writing module, wherein the writing module is configured to direct onto the imaging surface a plurality of individually controllable light beams that are spaced from one another in a direction traverse to the direction of movement of the imaging surface, incidence of a light beam on a spot on the imaging surface serving to modify the particles of the radiation modifiable material carried by the imaging surface at the spot, the writing module comprising a plurality of integrated electronic modules each having an array of individually controllable light sources, Mattes, figs. 5 and 6 and pars. [0011], [0033]-[0037], and [0089]-[0090]; each light source producing a respective one of the light beams comprising a cascade of at least two Vertical-Cavity Surface-Emitting Laser (VCSEL) light-emitting semiconductor junctions connected in series with one another and configured to emit light along a common axis so as to direct a single beam onto a single spot on the imaging surface; Boucart, fig. 1A and col. 5, l. 53 – col. 6, l. 44; and b) displacing the member having spots of irradiation modified material to at least one processing station selected from: i. a transfer station, wherein the method comprises transferring the irradiation modified material spots from the imaging surface to a printing substrate; ii. a direct embellishment station, wherein the method comprises applying embellishment particles to the irradiation modified material spots on the imaging surface; iii. an indirect embellishment station, wherein the method comprises applying embellishment particles to the irradiation modified material spots transferred from the imaging surface to a printing substrate at a transfer station; and iv. a finishing station located downstream from the last of a transfer station, a direct embellishment station and an indirect embellishment station, with respect to a direction of displacement, wherein the method comprises applying finishing steps to the printing substrate; Beier-2004, fig. 4 and par. [0055]; because the resulting method would facilitate adapting the illumination area independent of the size Y and printing width y of the single laser module, Mattes, par. [0089], and would provide efficient, sensitivity, and tunable light sources which cascade multiple pn junctions with a single power source. Boucart, col. 3, l. 50 – col. 4, 12.
Regarding claim 17, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Beier-2004 in view of Mattes and further in view of Boucart, as applied in the rejection of claim 1, such that each light source further comprises a tunneling diode connected in series between each two VCSEL light-emitting semiconductor junctions of the at least two VCSEL light emitting semiconductor junctions; Boucart, fig. 1A and col. 5, l. 53 – col. 6, l. 44; because the resulting configurations would facilitate adapting the illumination area independent of the size Y and printing width y of the single laser module, Mattes, par. [0089], and would provide efficient, sensitivity, and tunable light sources which cascade multiple pn junctions with a single power source. Boucart, col. 3, l. 50 – col. 4, 12.
Regarding claim 18, Beier-2004 in view of Mattes and further in view of Boucart, as applied in the rejection of claim 1, discloses moving surfaces onto which melted/softened dot-like materials are transferred by pressing, the melted (or softened) dots having been heated by dual-stacked-VCSELs which are electronically driven to produce a common beam which is directed by optical elements.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Beier-2004 in view of Mattes and further in view of Boucart, as applied in the rejection of claim 1, to comprise – as recited in claim 18 – a writing module, Beier-2004, fig. 4 and par. [0055]; comprising: a plurality of integrated electronic modules each having an array having a plurality of individually controllable light sources each capable of controllably emitting a light beam directed onto an imaging surface adapted to carry particles of irradiation modifiable material; and the light beams of the plurality of light sources are spaced from one another in a direction transverse to the direction of movement of the imaging surface; Mattes, figs. 5 and 6 and pars. [0011], [0033]-[0037], and [0089]-[0090]; each controllable light source comprises a cascade of at least two Vertical-Cavity Surface-Emitting Laser (VCSEL) light-emitting semiconductor junctions connected in series with one another and disposed to emit light along a common axis so as to direct a single beam onto a single spot on the imaging surface; Boucart, fig. 1A and col. 5, l. 53 – col. 6, l. 44; the writing module and the imaging surface being movable relative to one another,; Beier-2004, fig. 4 and par. [0055]; because the resulting configuration would facilitate adapting the illumination area independent of the size Y and printing width y of the single laser module, Mattes, par. [0089], and would provide efficient, sensitivity, and tunable light sources which cascade multiple pn junctions with a single power source. Boucart, col. 3, l. 50 – col. 4, 12.
 Claims 5 and 19
Claims 5 and 19, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Beier et al. (2004/0046860; “Beier-2004”) in view of Mattes et al. (2016/0279707; “Mattes”) and further in view of Boucart et al. (6,487,230; “Boucart”), as applied in the rejection of claims 1, 3-4, 7-10, 14, and 16-18, and further in view of Beier et al. (2015/0097906; “Beier-2015”).
Regarding claims 5 and 19, Beier-2004 in view of Mattes and further in view of Boucart does not explicitly disclose:
5. The printing system of claim 1, wherein the radiation modifiable material is pigmented and serves as an ink. 
19. The printing system as claimed in claim 1, wherein the radiation modifiable material comprises a polymer. 
However, Beier-2015 discloses in figure 1A, and paragraph [0155], a printing system in which: “As a result of said heating, the water which is contained in the ink evaporates and a film 46 is produced from the thermoplastic polymer particles which are contained in the ink and in which the colorant or the pigments of the ink are dissolved or to which the pigments adhere. … The setting of the viscosity of the ink layer … achieves a situation where the ink layer and therefore also the printing image are released substantially completely from the belt and are deposited on the printing material …”). Beier-2015, par. [0155] and pars. [0047] (disclosing using VCSEL arrays as pulsed and scanned heat sources) and [0133] (disclosing nanometer-scale polymer particles and pigments; “polymer particles which serve as carriers for … the pigments”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Beier-2004 in view of Mattes and further in view of Boucart to disclose:
5. The printing system of claim 1, wherein the radiation modifiable material is pigmented and serves as an ink; Beier-2015, par. [0133];
19. The printing system as claimed in claim 1, wherein the radiation modifiable material comprises a polymer; Beier-2015, par. [0133]; 
because the resulting configurations would facilitate detaching “… printing liquid from an intermediate carrier without residue or at least virtually without residue and [transferring] it from the said intermediate carrier onto a printing material.” Beier-2015, par. [0007].
Claim 6
Claim 6, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Beier et al. (2004/0046860; “Beier-2004”) in view of Mattes et al. (2016/0279707; “Mattes”) and further in view of Boucart et al. (6,487,230; “Boucart”), as applied in the rejection of claims 1, 3-4, 7-10, 14, and 16-18, and further in view of Hidaka et al. (2017/0080454; “Hidaka”).
Regarding claim 6, Beier-2004 in view of Mattes and further in view of Boucart does not explicitly disclose that the radiation modifiable material is softened or liquified when irradiated, and serves as an adhesive.
However, Hidaka discloses in figure 9 and related text a roller transfer method for adhesives. Hidaka, par. [0002] (“With regard to a roller transfer application method for an adhesive, there is known a roller transfer application method for a hot-melt adhesive, including means of applying a hot-melt adhesive fed from a hot-melt adhesive feeder to a protrusion pattern surface of a pattern roller in which a protrusion pattern is formed, means of transferring the hot-melt adhesive applied to protrusions of the pattern roller from the protrusion surface of the pattern roller to a surface of an application substrate by moving the application substrate sandwiched between the pattern roller and an impression roller and brought into pressure contact with the pattern roller and the impression roll, and means of bonding the application substrate having the surface applied with the adhesive to a bonded material.”). 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Beier-2004 in view of Mattes and further in view of Boucart such that the radiation modifiable material is softened or liquified when irradiated, and serves as an adhesive because the resulting configuration would facilitate controlling adhesive thickness. Hidaka, par. [0009].
Claims 11-13
Claims 11-13, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Beier et al. (2004/0046860; “Beier-2004”) in view of Mattes et al. (2016/0279707; “Mattes”) and further in view of Boucart et al. (6,487,230; “Boucart”), as applied in the rejection of claims 1, 3-4, 7-10, 14, and 16-18, and further in view of Duis et al. (2013/0077978; “Duis”).
Regarding claims 11-13, while Mattes discloses in figures 4 and 5 that the integrated electronic modules are arranged in two rows that are spaced from one another in the direction of movement of the imaging surface, Mattes, figs. 4 and 5, that the arrays of lasers can be individually controlled, Mattes, par. [0035] (“A control device may be provided which controls the semiconductor lasers individually or the laser array in such a manner that a semiconductor laser or a laser array which is not used for illuminating is used for providing heat to the working plane.”), Beier-2004 in view of Mattes and further in view of Boucart does not explicitly disclose:
11. The printing system of claim 1, wherein the integrated electronic modules are arranged in two rows that are spaced from one another in the direction of movement of the imaging surface, the system further comprising two or more separate packages containing electronic driver circuitry to provide electrical power to the integrated electronic modules, wherein integrated electronic modules that are spaced from one another in the direction of movement of the imaging surface are connected to be powered by different ones of the packages. 
12. The printing system of claim 11, wherein the electronic driver circuitry is electrically connected to integrated electronic modules by conductors on a flex circuit. 
13. The printing system of claim 11, wherein said integrated electronic modules and said packages of said electronic driver circuitry are thermally coupled to a heatsink.
However, Duis discloses in figure 7 and 8 having a heat sink substrate 601, flexible circuit 604, driver circuit 602, and VCSEL array 601. Duis, pars. [0041]-[0043] and [0054]-[0055].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to Beier-2004 in view of Mattes and further in view of Boucart to disclose:
11. The printing system of claim 1, wherein the integrated electronic modules are arranged in two rows that are spaced from one another in the direction of movement of the imaging surface, the system further comprising two or more separate packages containing electronic driver circuitry to provide electrical power to the integrated electronic modules, wherein integrated electronic modules that are spaced from one another in the direction of movement of the imaging surface are connected to be powered by different ones of the packages;
12. The printing system of claim 11, wherein the electronic driver circuitry is electrically connected to integrated electronic modules by conductors on a flex circuit;
13. The printing system of claim 11, wherein said integrated electronic modules and said packages of said electronic driver circuitry are thermally coupled to a heatsink;
because the resulting configurations would facilitate tailoring the length of electrical connections between components and the planar arrangement of the components. Duis, pars. [0054]-[0055].
Claim 15
Claim 15, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Beier et al. (2004/0046860; “Beier-2004”) in view of Mattes et al. (2016/0279707; “Mattes”) and further in view of Boucart et al. (6,487,230; “Boucart”), as applied in the rejection of claims 1, 3-4, 7-10, 14, and 16-18, and further in view of Dummer et al. “Computed radiography imaging based on high-density 670-nm VCSEL arrays," Proc. SPIE 7557, Multimodal Biomedical Imaging V, 75570H, “Dummer”)
Regarding claim 15, while Mattes discloses a plurality of integrated electronic modules (associated with optical elements 170) each having an array 110 having a plurality of individually controllable light sources; Mattes, figs. 5 and 6, and par. [0034] (“an illumination unit comprising a plurality of modules which are staggered in the direction of movement”); and that the plurality of spots from the respective plurality of light sources being spaced from one another in a direction transverse to the direction of movement between the writing module and the imaging surface; Mattes, figs. 5 and 6, and par. [0033] (“A laser module may be configured to illuminate at least 2, more preferably 4, 8, 16, 32, 64 or more pixels using a single optical element associated with the laser module”); Beier-2004 in view of Mattes and further in view of Boucart does not explicitly disclose that the optical system’s set of optical lenses are formed as GRIN rods, each GRIN lens being configured to focus onto said imaging surface the light beams of all the light sources on a single integrated electronic module. 
However, Dummer discloses in figure 1, and related text, a GRIN lens array configured to direct multiple light sources of a VCSEL array.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Beier-2004 in view of Mattes and further in view of Boucart such that the optical system’s set of optical lenses are formed as GRIN rods, each GRIN lens being configured to focus onto said imaging surface the light beams of all the light sources on a single integrated electronic module would facilitate shortening optical path length while minimizing the need for additional optics. Dummer, VCSEL Array Scanner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883